DETAILED ACTION

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Jan. 5, 2022.

Drawings
The drawings (replacement Figs. 1 and 2) were received on Jan. 5, 2022.  These drawings are accepted.
Response to Arguments
Applicant’s argument, see Remarks filed Jan. 5, 2022, p. 9-10 regarding the  rejection of claim 1 under 35 USC 102(a)(1) over Kitajima et al. have been considered but are not persuasive. 
Applicant admits that Kitajima et al. discloses a plurality of optical transmitters each generating an optical signal at a different wavelength, an optical coupler that combines all of the optical signals on an optical fiber, and a phase modulator that phase modulates the combined signals using a spectrum spreading signal, the combined spread spectrum optical signal then being sent on the fiber to a wavelength division multiplex receiver that separates the combined optical signal into its separate wavelengths (p. 9, 1st complete para.) Applicant submits that the optical transmission system disclosed by Kitajima et al. is not a seed beam source;  that on the contrary, the optical transmission system disclosed by Kitajima et al. is an optical communications system that transmits optical signals from an optical transmitter to an optical receiver on a fiber.  Applicant states that in the claimed seed beam source of the instant invention, all of the multiplexing of the optical signals, phase modulation of the combined optical signals and the demultiplexing of the phase modulated and combined optical signal occurs in the seed beam source, which necessarily means all of these things happen in the transmitter.   Examiner respectfully disagrees with this interpretation of the claim.  The term “a wavelength division et al., and therefore the rejection is maintained. 
Applicant further argues, regarding the rejection of claim 4, that the amplifier 28 disclosed by Goodno et al. is not a pre-amplifier, but is a fiber amplifier that is not in the seed source.  However, Examiner contends  that the placement of the fiber amplifier in the configuration taught by Goodno, combined with Kitajima  et al., results in the invention of claim 4. In any case, Applicant admits that “pre-amplifiers are known in seed beam sources for fiber laser amplifier systems”  (p. 10, 1st complete para.) so the combination would have been obvious to one skilled in the art.  Applicant further submits that Goodno does not teach a seed beam source including the other elements of the claim; however, Examiner points out Kitajima discloses these elements as detailed above and in the rejection of the previous Office Action. The rejection of claim 4 is maintained. 
Applicant further argues, regarding the rejection of claim 6, that although Brown et al.  teaches a master oscillator that employs a distributed feedback laser, does not teach a seed beam source including the other elements of the claim; however, Examiner points out Kitajima discloses these elements as detailed above and in the rejection of the previous Office Action.  The rejection of claim 6 is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al.             (US 5,515,196), cited in Applicant’s Information Disclosure Statement  filed Dec. 9, 2020.
Kitajima discloses in Fig. 33, a wavelength division multiplexing (WDM) system comprising: 
multiple optical transmitters (111-1 through 111-n) each including a master oscillator each generating a seed beam at a different wavelength on a separate input fiber, 
a wavelength(spectral)  multiplexer (116) that receives all of the seed beams on the separate fibers and spectrally combines the seed beams onto a common fiber,  
a phase modulator (3) which may be an electro-optical modulator (EOM, 15th col. lines 29-30 & 34-36) responsive to the combined seed beams on the common fiber, modulating the combined seed beams by changing the phase of the combined seed beams to be proportional to an applied voltage from an RF driver (spectrum spreading signal generator 5), optical fiber (101), and 
a wavelength (spectral ) demultiplexer (114)  responsive to the modulated and combined seed beams on the common fiber  (101) and spectrally separating the seed beams onto separate output fibers (between 114 and optical receivers (115-1 through 115-n).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al.   as applied to claim 1 above,  and further in view of Goodno et al.  (US 9,106,051).
	Kitajima does not specifically disclose that the seed beam source further comprises a pre-amplifier that receives the modulate and combined seed beams on the common fiber from the EOM and amplifies the combined seed beams. However,  Goodno   et al. teaches in the same field of endeavor a seed beam source with a plurality of master oscillators  (14) operating at different wavelengths, a combiner (20)  that receives all of the seed beams on the separate fibers and spectrally combines the seed beams onto a common fiber (26), a frequency modulator (24) which may be an EOM responsive to the combined seed beams on the common fiber, modulating the combined seed beams by changing the frequency  of the combined seed beams and a pre-amplifier (28) that receives the modulated and combined seed beams on the common fiber from the EOM and amplifies the combined seed beams. It would have been obvious to one skilled in the art, e. g. an optical engineer, to include the pre-amplifier taught by Goodno  et al. , after the modulator in the system of Kitajima  et al. , to amplify the combined signal before detection at a receiver, in order to improve signal to noise ratio (as was well-known and similar to other embodiments disclosed by Kitajima, e. g. Fig. 11 and 11th col. lines 25-29). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al.   as applied to claim 1 above,  and further in view of Brown et al. (US 2007/0127123). Kitajima does not specifically  disclose that the master oscillator comprises a distributed feedback laser (DFB). However, in the same field of endeavor, Brown et al. discloses (See Fig. 2) a spectral beam combining system comprising master oscillators each emitting a different wavelength, each master oscillator comprising a  fiber amplifier (256)  seeded by a pulsed source which is for example a DFB laser diode (para. [0105]). Such a  et al. , DFB laser diode to obtain the same advantage.
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2-3, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).